                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


LA=PRINCE BEACH                               )
                                              )
       v.                                     )      NO. 1:20-00051
                                              )
DR. CORTEZ TUCKER                             )


TO:    Honorable William L. Campbell, Jr., District Judge



                  REPORT            AND        RECOMMENDATION

       By Order entered September 30, 2020 (Docket Entry No. 5), the Court referred this prisoner

civil rights action to the Magistrate Judge for pretrial proceedings under 28 U.S.C. '' 636(b)(1)(A)

and (B), Rule 72(b) of the Federal Rules of Civil Procedure, and the Local Rules of Court.

       Pending before the Court is the motion for summary judgment filed by Defendant Cortez

Tucker (Docket Entry No. 15), to which Plaintiff has not filed a response. For the reasons set out

below, the undersigned respectfully recommends that the motion be granted and this action be

dismissed.



                                      I. BACKGROUND

       La’Prince Beach (APlaintiff@), filed this pro se and in forma pauperis lawsuit on

September 2, 2020. See Complaint (Docket Entry No. 1).        At the time Plaintiff filed the lawsuit,

he was an inmate of the Tennessee Department of Correction (“TDOC”) confined at the Turney

Center Industrial Complex (“Turney Center”) in Only, Tennessee. Although Plaintiff did not file

a change of address notice, the docket for the case reflects that he called the Clerk’s Office in




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 1 of 10 PageID #: 184
October 2020 to update his address upon his release from imprisonment and that he now lives in

La Vergne, Tennessee.

       Plaintiff brings a claim under 42 U.S.C. ' 1983 based on allegations that he received

inadequate medical care at the Turney Center in violation of his Eighth Amendment rights.        He

demands a jury trial and seeks damages and injunctive relief as a remedy. See Complaint at 6.

Upon initial review under 28 U.S.C. '' 1915(e)(2) and 1915A, the Court found that Plaintiff

asserted a colorable claim against prison physician, Dr. Cortez Tucker (“Defendant”), in his

official capacity.   See September 30, 2020, Order at 7.    All other claims and defendants were

dismissed. Id.

       Plaintiff’s factual allegations are set out in a single paragraph in his complaint.      See

Complaint at 5. He alleges that he was diagnosed in early 2020 with bleeding ulcers and

hemorrhoids, and that, after he was transferred to the Turney Center in March 2020, he saw the

prison doctor, who “stated that he would get [Plaintiff] some treatment, but never did.”         Id.

Plaintiff alleges that his conditioned worsened and he started experiencing bleeding from his anus.

He contends that he was seen by Defendant on August 3, 2020, and that Defendant “said he would

get [Plaintiff] some treatment, but he never did.” Id.     Plaintiff alleges that “the Doctor(s) and

nurse(s) know my medical problems, but refused me treatment.”       Id.

       Defendant filed an answer (Docket Entry No. 10) and a scheduling order was entered

providing for a period of pretrial activity in the action. See Docket Entry No. 11.    There are no

pending motions other than Defendant’s motion for summary judgment. A jury trial has not yet

been scheduled in the case.




                                                2




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 2 of 10 PageID #: 185
                         II. MOTION FOR SUMMARY JUDGMENT

         On June 11, 2021, Defendant filed the pending motion for summary judgment in his favor

under Rule 56 of the Federal Rules of Civil Procedure.      Defendant first argues that Plaintiff did

not exhaust his available administrative remedies at the Turney Center prior to filing his lawsuit

and that his claim is subject to dismissal under the Prison Litigation Reform Act of 1996 (APLRA@),

42 U.S.C. ' 1997e for failure to exhaust. Second, Defendant argues that there is no evidence

showing that he acted with deliberate indifference toward Plaintiff with respect to his medical

needs.     To the contrary, Defendant asserts that the undisputed evidence shows that he met with

Plaintiff multiple times in 2020 regarding his gastro-intestinal problems, prescribed medications

for him, ordered and reviewed diagnostics tests, completed a treatment plan sheet, and supervised

a nurse practitioner who was also providing treatment to Plaintiff. Finally, Defendant contends

that any state law claim based on Plaintiff’s allegations is barred because Plaintiff has not complied

with the requirements of the Tennessee Health Care Liability Act. See Memorandum in Support

of Motion for Summary Judgment (Docket Entry No. 18).

         Defendant supports his motion with: (1) his own affidavit (Docket Entry No. 15-1);

(2) copies of Plaintiff’s prison medical records (Docket Entry Nos. 15-2 and 17); (3) Plaintiff’s

responses to written discovery requests (Docket Entry No. 15-3); (4) copies of prison grievance

records (Docket Entry No. 15-4); (5) a copy of what appears to be a supervisory responsibilities

printout (Docket Entry No. 15-5); and, (6) a statement of undisputed material facts (Docket Entry

No. 19).

         Plaintiff was notified of the motion, informed of the need to respond, and given a deadline

of July 30, 2021, to file a response.    See Order entered June 15, 2021 (Docket Entry No. 20).


                                                  3




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 3 of 10 PageID #: 186
Plaintiff was specifically warned that his failure to file a timely response could result in the

dismissal of the action. Despite being afforded more time than required by the Local Rules to

file a response, Plaintiff has not filed a response of any kind to the motion.



                                III. STANDARD OF REVIEW

       A motion for summary judgment is reviewed under the standard that summary judgment

is appropriate if Athe movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.@ Rule 56(a) of the Federal Rules of Civil

Procedure. See also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A Agenuine issue

of material fact@ is a fact which, if proven at trial, could lead a reasonable jury to return a verdict

for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The moving party has the burden of showing the absence of genuine factual disputes from

which a reasonable jury could return a verdict for the non-moving party. Anderson, at 249-50.

Once the moving party has presented evidence sufficient to support a motion for summary

judgment, the non-moving party must present significant probative evidence to support the

complaint. Goins v. Clorox Co., 926 F.2d 559, 561 (6th Cir. 1991). In considering whether

summary judgment is appropriate, the Court must Alook beyond the pleadings and assess the proof

to determine whether there is a genuine need for trial.@ Sowards v. Loudon Cnty., 203 F.3d 426,

431 (6th Cir.), cert. denied, 531 U.S. 875 (2000).      The Court must view the evidence and all

inferences drawn from underlying facts Ain the light most favorable to the party opposing the

motion.@ See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., Ltd., 475 U.S. 574, 587 (1986);

Gribcheck v. Runyon, 245 F.3d 547, 550 (6th Cir.), cert. denied, 534 U.S. 896 (2001).


                                                  4




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 4 of 10 PageID #: 187
                                       IV.   CONCLUSIONS

A. Exhaustion of Administrative Remedies

          Pursuant to 42 U.S.C. ' 1997e(a) of the PLRA, a prisoner asserting an action with respect

to prison conditions under 42 U.S.C. ' 1983 must first exhaust all available administrative

remedies before filing a lawsuit about the conditions. See Porter v. Nussle, 534 U.S. 516, 524

(2002).     If there is a grievance procedure available to inmates, the prisoner plaintiff must present

his grievance through Aone complete round@ or through all the steps of the administrative grievance

procedure in order to satisfy the exhaustion requirement. See          Thomas v. Woolum, 337 F.3d

720, 733 (6th Cir. 2003), abrogated on other grounds, Woodford v. Ngo, 548 U.S. 81 (2006);

Hartsfield v. Vidor, 199 F.3d 305, 306 (6th Cir. 1999).    The failure of a prisoner plaintiff to satisfy

the exhaustion requirement is an affirmative defense that a defendant must raise and prove. Jones

v. Bock, 549 U.S. 199, 216 (2007). Once the defense of failure to exhaust is raised and supported,

the burden is on the prisoner plaintiff to present evidence showing that he has complied with the

PLRA=s requirement of exhaustion. See Napier v. Laurel Cnty., Ky., 636 F.3d 218, 225 (6th Cir.

2011).



B. Eighth Amendment Standards

          The government has a constitutional obligation to provide medical care for the individuals

it incarcerates, and Adeliberate indifference to the serious medical needs of a prisoner constitutes

the unnecessary and wanton infliction of pain proscribed by the Eighth Amendment.@ Estelle v.

Gamble, 429 U.S. 97, 103 (1976). A claim for deliberate indifference to a prisoner=s serious

medical needs has both a subjective and an objective component.          See Farmer v. Brennan, 511


                                                   5




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 5 of 10 PageID #: 188
U.S. 825, 834 (1994); Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001). Although this

standard does not require a showing that the Defendant acted with a purpose or intent to inflict

harm, the standard is nonetheless a high standard and is not satisfied by a showing of negligence.

See Estelle, 429 U.S. at 105 (A[A]n inadvertent failure to provide adequate medical care cannot be

said to constitute@ a violation of the Eighth Amendment); Comstock, 273 F.3d at 703. Plaintiff

must show more than medical malpractice or negligence on the part of Defendant because the

subjective requirement acts Ato prevent the constitutionalization of medical malpractice claims.@

Comstock, 273 F.3d at 703. See Estelle, 429 U.S. at 105; Walker v. Norris, 917 F.2d 1449, 1454

(6th Cir. 1990); Roberts v. City of Troy, 773 F.2d 720, 724 (6th Cir. 1985).



C. Plaintiff=s Claim and Summary Judgment

       Although the allegations in Plaintiff=s complaint were sufficient to permit the case to

survive initial frivolity review and to have process issued, Plaintiff has not responded to the

arguments for summary judgment made by Defendant in his dispositive motion, has not responded

to Defendant=s statement of undisputed facts as required by Local Rule 56.01(f),1 and has not set

forth any evidence supporting his claims.




       1
         Local Rule 56.01(f) provides that Plaintiff=s failure to respond to Defendant=s statement
of undisputed facts shall deem the asserted facts to be undisputed for the purposes of summary
judgment. Accordingly, the Court is permitted to rely upon the facts set forth by Defendant as the
undisputed facts.


                                                6




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 6 of 10 PageID #: 189
       When a motion for summary judgment is properly supported under Rule 56, such as

Defendant=s motion, the non-moving party may not merely rest on the allegations contained in the

complaint, but must respond with affirmative evidence supporting his claims and establishing the

existence of a genuine issue of material fact that requires that the action proceed to trial. See

Celotex Corp., 477 U.S. at 323-24; Banks v. Wolfe Cnty. Bd. of Educ., 330 F.3d 888, 892 (6th Cir.

2003); Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). Plaintiff=s pro se status

does not relieve him of this obligation, which is a threshold requirement for all non-moving parties

when summary judgment is sought by an opposing party. Sixty Ivy St. Corp. v. Alexander, 822

F.2d 1432, 1435 (6th Cir. 1987).   The Court cannot supply or assume facts supporting Plaintiff=s

case and is not required to make legal arguments on his behalf.    See Thompson v. A.J. Rose Mfg.

Co., 208 F.3d 215, 2000 WL 302998 (6th Cir. 2000); Bell v. Tennessee, 2012 WL 996560, *9

(E.D. Tenn. March 22, 2012).     See also Guarino v. Brookfield Township Trustees, 980 F.2d 399,

406 (6th Cir. 1992) (Ait seems to us utterly inappropriate for the court to abandon its position of

neutrality in favor of a role equivalent to champion for the non-moving party: seeking out facts,

developing legal theories, and finding ways to defeat the motion.").

       With respect to Defendant=s failure to exhaust argument, Defendant has set forth evidence

that the prison grievance Plaintiff filed against Defendant was not fully pursued through the

available multi-step grievance process because Plaintiff had not finalized the appeal steps by the

time that he filed his complaint on September 2, 2020.        See Docket Entry No. 15-4 at 9-12;

Statement of Undisputed Facts at && 2-8-10. In the face of this evidence, Plaintiff must rebut

Defendant=s exhaustion defense by presenting Asignificant probative evidence@ showing

compliance with the PLRA. See Napier, supra.         Plaintiff has not set forth any evidence meeting


                                                 7




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 7 of 10 PageID #: 190
this burden and rebutting Defendant’s contention that he had not fully pursued and exhausted his

available administrative remedies prior to filing his lawsuit.    Accordingly, Plaintiff=s lawsuit

should be dismissed because of his failure to comply with the mandatory exhaustion requirement

of the PLRA.

        The Court also finds that Defendant is entitled to summary judgment on the merits of

Plaintiff=s claim that he was not provided with constitutionally adequate medical care.    Through

his own affidavit and through Plaintiff’s medical records, Defendant has set forth evidence that

Plaintiff was not ignored as alleged, but was instead provided with a regular course of treatment

for his health issues.

        Plaintiff=s claim is essentially based upon his displeasure with the manner or adequacy of

the course of treatment he received. He apparently believes that he should have been provided

with some unspecified types of different treatment.   However, when a prisoner has received some

medical attention and the dispute is over the adequacy of that care, federal courts are generally

reluctant to second guess medical judgments and to constitutionalize claims that sound in state tort

law.   Hill v. Jones, 211 F.3d 1269 (6th Cir. 2000); Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th

Cir. 1976).    See also Washington v. Stewart, 2010 WL 4511015 (M.D. Tenn. Nov. 1, 2010)

(Trauger, J.) (inmate who had bullet in his leg from prior incident did not support a constitutional

claim based on allegations of inadequate pain medication and the refusal of an x-ray in light of

evidence that prison physician gave him Motrin, assigned him to bottom bunk, and provided him

with crutches). Van v. Troutt, 2010 WL 4007484 (M.D. Tenn. Oct. 12, 2010) (Campbell, J.)

(inmate=s allegations of inadequate treatment and mis-diagnosis of back injury were insufficient to

state constitutional claim in light of medical care that was admittedly provided).


                                                 8




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 8 of 10 PageID #: 191
         Although the care Plaintiff received at the Turney Center may not have been as far-reaching

as the care he could have received had he not been incarcerated and had he sought treatment on

his own from private medical care providers, the Constitution does not guarantee that a prison

inmate receive the "optimum or best medical treatment." Ruiz v. Estelle, 679 F.2d 1115, 1149

(5th Cir. 1982); McMahon v. Beard, 583 F.2d 172, 174 (5th Cir. 1978). Further, it is well settled

that neither negligence nor medical malpractice will support a constitutional claim. See Estelle,

429 U.S. at 106; Walker v. Norris, 917 F.2d 1449, 1454 (6th Cir. 1990); Roberts v. City of Troy,

773 F.2d 720, 724 (6th Cir. 1985). Defendant=s evidence, even when viewed in the light most

favorable to Plaintiff, shows that he was not treated by Defendant with deliberate indifference to

his serious medical needs.

         Furthermore, Plaintiff is not entitled to a trial on his lack of medical care claim merely on

the basis of allegations. Goins, supra.      He must buttress the allegations of his complaint with

evidence supporting his claim.     Banks v. Wolfe Cnty. Bd. of Educ., 330 F.3d 888, 892 (6th Cir.

2003).    He has not done so with respect to his claim.     Based on the evidence before the Court,

no reasonable jury could find that Defendant Tucker acted in a manner that was inconsistent with

Plaintiff=s Eighth Amendment right to be free from deliberate indifference to his serious medical

needs.    Estelle, supra.

         Although Defendant also raises a defense to a state law tort claim, nowhere in Plaintiff’s

complaint does he raise a claim under state law, and the Court did not liberally construe the

complaint as raising such a claim upon its initial review of the complaint.      Accordingly, a state

law claim is not currently before the Court as part of this case.




                                                  9




   Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 9 of 10 PageID #: 192
                                   RECOMMENDATION

       Based on the forgoing, the undersigned respectfully RECOMMENDS that the motion for

summary judgment of Defendant Cortez Tucker (Docket Entry No. 15) be GRANTED and that

Plaintiff=s case be DISMISSED WITH PREJUDICE.

       ANY OBJECTIONS to this Report and Recommendation must be filed within fourteen

(14) days of service of this Report and Recommendation and must state with particularity the

specific portions of this Report and Recommendation to which objection is made.         See Rule

72(b)(2) of the Federal Rules of Civil Procedure and Local Rule 72.02(a). Failure to file written

objections within the specified time can be deemed a waiver of the right to appeal the District

Court's Order regarding the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Any response to the objections

must be filed within fourteen (14) days after service of objections. See Federal Rule 72(b)(2).


                                                    Respectfully submitted,




                                                    BARBARA D. HOLMES
                                                    United States Magistrate Judge




                                               10




  Case 1:20-cv-00051 Document 21 Filed 08/20/21 Page 10 of 10 PageID #: 193
